Citation Nr: 1105621	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a disorder causing sleep 
disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  
He also had service from August 1970 to October 2002 with the 
Army National Guard (ANG).  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in part, denied the above claim.

In July 2008, a hearing was held before the undersigned Veterans 
Law Judge making his decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

In November 2008, this claim was remanded for procedural 
considerations and is now ready for further appellate review.


FINDING OF FACT

The Veteran does not have a disorder causing sleep disturbance 
other than his already service-connected posttraumatic stress 
disorder (PTSD).


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a disorder causing sleep disturbance (other than the 
Veteran's already service-connected PTSD) have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Following the initial adjudication of the claim for service 
connection for sleep disturbance in January 2003, a December 2008 
letter advised the Veteran of the evidence necessary to 
substantiate his claim and the respective obligations of the 
Veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter also provided the 
Veteran with notice on the issues of establishing a disability 
rating and effective dates.  It was also followed by the 
readjudication of the claim in the September 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, the Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

The Veteran's service treatment records are associated with the 
claims folder, as are post-service VA medical examination reports 
and treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents or 
records contained within the claims folder.  While VA did not 
obtain an opinion as to whether any current disorder manifested 
by sleep disturbance is related to active service, the Board 
finds that such an opinion would not assist in the substantiation 
of the Veteran's claim in light of the fact that a disorder 
causing sleep disturbance other than that associated with already 
service-connected PTSD has not been currently shown or 
established as having began during service.  Current VA treatment 
records also do not substantiate the existence of an organic 
sleep disorder such as sleep apnea.  See 38 C.F.R. § 3.159(c)(4) 
(2010).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "[I]n order to 
establish service connection or service-connected aggravation for 
a present disability the veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).  

All of the service treatment records from the Veteran's initial 
period of active service may not be available for review.  
Service treatment records for this period that were supplied by 
the Veteran in May 2007 reflect that the Veteran reported a 
history of frequent trouble sleeping at the time of his entrance 
examination in July 1968, but no diagnosis was provided, and he 
denied any history of frequent trouble sleeping at the time of 
his separation examination in May 1970.  At separation, there 
were also no complaints or diagnoses of any sleep disorder.  

Records from the Veteran's lengthy period of National Guard 
service also do not demonstrate any complaints or diagnoses of a 
sleep disorder, and reflect that the Veteran consistently denied 
any history of frequent trouble sleeping.  

VA outpatient records from December 2001 indicate that the 
Veteran had a history of sleep apnea during the service, and was 
still having the problems.  A consultation with the VA sleep 
apnea clinic was scheduled for October 2002.  

Additional VA treatment records for the period of December 2001 
to April 2004 reflect that in October 2002, the Veteran underwent 
a sleep study to evaluate the quality of his sleep.  The results 
were not found to be adequate because of the Veteran's 
restlessness and inability to comply with the polysomnogram 
(PSG).  In April 2004, further evaluation revealed that the 
Veteran insomnia was better with a particular medication and that 
there was no sleep apnea.  

At the time of the Veteran's hearing before a hearing officer at 
the RO in May 2004, the Veteran testified that he had difficulty 
sleeping the whole time he was in Vietnam (transcript (T.) at p. 
7).  His spouse indicated that the Veteran would get very 
depressed and develop a tremor during his sleep, at which time 
she would awaken him (T. at pp. 7-8).  

VA records from July 2005 reflect that the Veteran's problem list 
again included persistent insomnia.  The Veteran underwent a 
sleep study at this time, and while a mild snore occurred, no 
apneas were observed.  

Additional VA treatment records for the period of May 2006 to 
June 2008 do reflect diagnosis of persistent insomnia and sleep 
disturbance in connection with the Veteran's already service-
connected PTSD.  They do not reflect a diagnosis of sleep apnea 
or other organic sleep disorder, nor does the record reflect any 
organic basis for the Veteran's persistent insomnia.  

At the Veteran's hearing before the Board in July 2008, he 
testified that examiners had recently determined that he had a 
sleep disorder, although he was not sure about the specific 
diagnosis (T. at pp. 11-12).

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a disorder causing 
sleep disturbance, other than his already service-connected PTSD.  
First, although the record establishes that the Veteran has 
sleeping problems associated with his already service-connected 
PTSD, it does not establish that he has sleep apnea or some other 
organic sleep disorder, or that there is any organic basis for 
his persistent insomnia.  In addition, to the extent the 
Veteran's insomnia is psychological in nature, it has already 
been established as secondary to his PTSD.  In summary, the law 
provides that there must be a current diagnosis of a disorder in 
order for service connection to be granted.  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a medical 
diagnosis of a disorder causing sleep disturbance other than the 
Veteran's already service-connected PTSD, the Board must deny the 
Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers from a 
sleeping disorder in addition to sleep disturbance associated 
with his PTSD.  However, even though the Veteran is certainly 
competent to state that he has problems sleeping, the Board does 
not find that he is competent to state whether the cause is 
organic or purely psychological in nature.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Under the applicable 
VA laws and regulations, there must be a current medical 
diagnosis of a current disability causing sleep disturbance other 
than the Veteran's already service-connected PTSD, and no such 
medical diagnosis is of record.  In fact, the current record 
contains affirmative and competent evidence that indicates that 
the Veteran does not currently have an organic disorder causing 
sleep disturbance.  

The Board would like to further point out that even if it were to 
assume that some of the Veteran's difficulties with sleep are 
organic in nature, a preponderance of the evidence would still be 
against the claim.  The Veteran did not seek treatment for sleep 
apnea until December 2001.  In addition, to the extent the 
Veteran reports that he began suffering from a sleep disturbance 
during service, while he is considered competent to state that he 
had difficulty sleeping during service, as was alluded to above, 
he is not competent to state that he has continually suffered 
from an organic sleeping disorder since service.  Id.  Thus, in 
order to be able to link sleep apnea or other current organic 
sleep disorder to service, there would have to be competent 
medical evidence to do so, and no such evidence is of record.  
Moreover, treatment records from the Veteran's initial period of 
active service do not reflect a history of problems following the 
report of history provided at service entry, and the records from 
the Veteran's lengthy period of National Guard service indicate 
that the Veteran repeatedly denied a history of frequent trouble 
sleeping.  Therefore, based on such evidence, the Board does not 
find the Veteran's statements regarding a continuity of 
symptomatology to be credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable, and the Veteran's claim of entitlement to service 
connection for a disorder causing sleep disturbance must be 
denied.  


ORDER

Entitlement to service connection for disorder causing sleep 
disturbance is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


